Citation Nr: 0505232	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  98-02 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
thumb injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola





INTRODUCTION

The veteran had active service from January 1961 to January 
1964 and from July 1964 to November 1970.  

In an August 2000 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
denied veteran's claim for service connection for residuals 
of a right thumb injury.  The RO denied the claim as not well 
grounded.  In a February 2001 remand decision the Board of 
Veterans' Appeals (Board) referred this issue to the RO for 
adjudication on a de novo basis in light of the Veterans 
Claims Assistance Act of 2000 (VCAA), which law eliminated 
the concept of a well-grounded claim.  Subsequently, veteran 
relocated and the case is currently before the Board from the 
VA RO in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an April 2004 decision, the Board denied entitlement to 
service connection for residuals of a right thumb injury.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In September 2004, the veteran 
and the Appellee filed a Joint Motion for Remand.  

It appears that, subsequent to the Board's April 2004 
decision, the veteran's claims folder has been lost.  A 
protracted search has failed to yield the claims folder.  The 
parties agree that a remand is required in order for VA to 
fulfill its duty to assist by attempting to reconstruct the 
veteran's claims folder.  In September 2004, the Court 
granted the motion and vacated the Board's April 2004 
decision and remanded the case to the Board for 
readjudication.  

Accordingly, as ordered by the Court, this case is REMANDED 
to the Veterans Benefits Administration (VBA) Appeals 
Management Center (AMC) for the following:  

1.  The VBA AMC/RO should make reasonable 
efforts to assist the veteran with 
reconstruction of his claims folder.  
These efforts should include assisting 
the veteran to obtain evidence necessary 
to substantiate his claim pursuant to 38 
U.S.C.A. § 5103A(a)(1).  The veteran 
should be allowed to supply any material 
he can to assist in reconstructing his 
claims folder and the VBA AMC should 
assist in reconstruction to the extent 
possible.  

2.  The VBA AMC/RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  Request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issue on appeal.   If the benefit 
requested is not granted to appellant's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all applicable criteria pertinent to 
veteran's claim.  A reasonable period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




